Citation Nr: 1114313	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU) caused solely by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from May 1975 to August 1976.  

The claim of entitlement to a TDIU was before the Board of Veterans' Appeals (Board) in July 2010.  At that time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C.; denied that claim.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has a combined 20 percent rating due to the following disabilities:  intercostal nerve entrapment neuralgia, the residual of a partial nephrectomy, evaluated as 10 percent disabling and a scar, status post nephrectomy, JP drain removal residuals, also evaluated as 10 percent disabling. 

2.  The Veteran has a high school education and work experience as a nurse's aide, as well as training or experience in bookkeeping and clerical work.

3.  The Veteran's service-connected disorders do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In November 2006, pursuant to 38 U.S.C.A. § 1151, the RO granted the Veteran's claim for VA compensation for intercostal nerve entrapment neuralgia, the residual of a partial nephrectomy and a scar, status post nephrectomy, JP drain removal residuals.  Each was evaluated as 10 percent disabling, and the combined rating was 20 percent.  The Veteran disagreed with those ratings and filed a timely Notice of Disagreement.  In his Notice of Disagreement, the Veteran raised contentions to the effect that a TDIU was also warranted.  During the course of the appeal, he also submitted a formal application for a TDIU, VA Form 21-8940; and there is no issue as to providing an appropriate application form or completeness of the application.  

Following the receipt of his claim for a TDIU, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA also informed him of the criteria for service connection and for an award of a TDIU.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the records reflecting his treatment by VA from March 1989 to February 2009; his Social Security records; and the transcript of a hearing held at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  While the issues identified during the hearing were associated with the Veteran's claims for VA compensation, he also testified that his service-connected disabilities, effectively precluded him from performing all forms of substantially gainful employment.  

In October 2006, VA examined the Veteran to determine the extent of impairment attributable to his VA compensated disabilities, and in August 2010, VA examined the Veteran to determine whether those disabilities, alone, precluded him from performing all forms of substantially gainful employment.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

On his original claim for VA compensation, received in September 2002, the Veteran reported that he had one year of college education and that he was then employed as a nursing assistant.  He also reported training or work experience in bookkeeping and clerical work.  
In August 2003, the Veteran was hospitalized by VA, during which he underwent a left partial nephrectomy due to renal carcinoma.  It was noted that he was employed as a Certified Nurse Aide in a nursing home and that he had just been fired due to his admission to the hospital and requiring time off to recuperate. 

In September 2003, the Veteran underwent additional surgery to remove a broken, retained JP drain.  

In May, June, and August 2004, the Veteran underwent injections of anesthesia (left intercostals blocks) at the 9, 10, 11, and 12 level due to left intercostals neuralgia.  

In March 2005, VA received a telephone inquiry from the Veteran's employment supervisor.  She asked about the Veteran's clinic visits and was informed that she would have to fax her questions, in order to ensure the Veteran's privacy.  

In April 2005, during VA treatment for cardiomyopathy, the Veteran's employer reportedly requested a letter indicating whether there was any restriction on his returning to work.  He was informed that his cardiologist could provide the requested letter after the evaluation.

In April 2005, the Veteran was hospitalized by VA for the treatment of alcohol and opiate dependence.  He stated that he had been using for seven months with no sobriety.  He reported that he had lost his job several days prior to admission, due to his need to take so much time off for medical appointments.  During the Veteran's mental health intake evaluation, it was noted that his drinking had impeded his ability to work and had exacerbated his medical condition.  Later during his hospitalization, he reported that he knew he needed to stop drinking, because it had cost him his job.  

In May 2005, the Veteran underwent a Disability Determination Psychiatric Examination for the Social Security Administration.  It was noted that he had been terminated from his job on April 18, 2005, because he missed too much work due to illness.  He said that this circumstance was making his depression worse and admitted that he was missing time from work due to his depression and medical condition.

During a September 2005 hearing before the undersigned Veterans Law Judge, the Veteran testified that following his September 2003 surgery to remove a JP drain, he was having a lot of pain which caused him to lose his job as a nursing assistant in a nursing home.  He noted that following his September 2003 surgery, he could no longer perform elements of his job, such as lifting or bending.

During treatment at the VA Sleep Medicine Clinic in April 2006, it was noted that the Veteran did not work due to kidney cancer, congestive heart failure, and chronic obstructive pulmonary disease.

In October 2006, the Veteran was examined by VA to determine all clinically identifiable pathology attributable to his August 2003 partial nephrectomy and his September 2003 JP drain removal surgery.  The Veteran reported that he had attempted to return to work two years earlier but that he was not able to do so due to severe left flank pain.  He also reported that such pain restricted his participation in recreational activities.  

In April 2007, an Administrative Law Judge granted the Veteran's claim of entitlement to Social Security disability benefits.  The Administrative Law Judge noted that the Veteran had not engaged in substantially gainful activity since February 1, 2005 and was too disabled for employment due to the following severe impairments:  cardiomyopathy, degenerative disc disease, status post partial nephrectomy, major depression, alcohol abuse, and hepatitis C.  

In a Disability Determination and Transmittal, Form SSA-831, dated in May 2007, it was noted that the Veteran had been disabled since February 1, 2005, primarily due to disorders of the back (discogenic and degenerative) and cardiomyopathies.  

In August 2010, the Veteran was examined by VA to determine the effect of his service-connected disabilities on his employability.  It was noted that after having a partial nephrectomy in 2003, complications arose with the removal of the JP drain.  This left the Veteran with chronic left flank pain which had been attributed to nerve damage.  

On examination, there was a superficial scar, measuring 0.3 cm by 13 cm, on his left posterior flank.  There was a second superficial scar, measuring 0.3 cm by 6 cm, over the Veteran's left lateral flank.  Those scars were the result of his surgery in 2003.  Each scar was painful.  There were no signs of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  The Veteran's knee jerks were hypoactive, bilaterally, and his ankle jerks were absent, bilaterally.  There were no sensory deficits over the left flank or scars or the extremities, but testing produced pain in the left flank and scars.  The Veteran demonstrated active movement against full resistance, and his muscle tone was normal.  There was no muscle atrophy, gait abnormality, imbalance, tremor, or fasciculations, and the nerve damage did not affect the function of any joints.  

The VA examiner noted that the Veteran had been employed as a nurse's aid but had not been employed for 5 to 10 years, due to his inability to lift.  The examiner also noted that there were be significant effects on the Veteran's occupation due to pain.  The resulting work problems included the assignment of different duties.  The Veteran was reportedly able to accomplish all of his activities of daily living, including moderate chores.  He stated that he could not participate in recreational activities.  

Following the VA examination, the examiner concluded that it was less likely than not that the Veteran was unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  In so concluding, the examiner noted that prior to the examination, the Veteran had been sitting comfortably.  The examiner also noted that the Veteran had been able to participate fully in the examination, both while sitting and standing.

The Applicable Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  VA regulations establish objective and subjective standards for an award of total rating based on unemployability due to service-connected disability.  38 C.F.R. § 3.340.  

When the Veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may, nonetheless, be assigned, provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  With amputations, sequelae of fractures and other residuals of traumatism shown to be of static character, a showing of continuous unemployability from date of incurrence, or the date the condition reached the stabilized level, is a general requirement in order to establish the fact that present unemployability is the result of the disability.  However, consideration is given to the circumstances of employment in individual claims, and, if the employment was only occasional, intermittent, tryout or unsuccessful, or eventually terminated on account of the disability, present unemployability may be attributed to the static disability.  38 C.F.R. § 4.18.

Analysis

The Veteran contends that he is unable to secure or maintain substantially gainful employment due to his service-connected intercostal nerve entrapment neuralgia, the residual of a partial nephrectomy and his JP drain removal scar, status post nephrectomy.  Therefore, he maintains that a TDIU is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran has a high school education, extensive work experience as a nurse's aide, and training or experience in bookkeeping and clerical work.  He has a combined 20 percent rating due to the following disabilities:  intercostal nerve entrapment neuralgia, the residual of a partial nephrectomy, evaluated as 10 percent disabling and a JP drain removal scar, status post nephrectomy, also evaluated as 10 percent disabling.  Such disability ratings do not meet the percentage criteria for a TDIU under 38 C.F.R. § 4.16a.  However, that does not end the inquiry.  Even though he does not meet the percentage criteria for a TDIU, the question remains as to whether he is unemployable due to his VA compensated disabilities.  If so, the case will be referred to the Director of the VA Compensation and Pension service for extraschedular consideration.  

Although the Veteran contends that he is unemployable due to his compensated disabilities, the preponderance of the evidence is against that claim.  His intercostal nerve entrapment neuralgia and JP drain removal scar were each the result of surgery in August and September 2003 due to his development of renal cell carcinoma.  In addition, he underwent a series of three left intercostal blocks in 2004, in an effort to alleviate the neuralgia.  Nevertheless, the Veteran continued to work until April 2005, when he was hospitalized for the treatment of alcohol and opiate abuse.  While inquiries from his employer suggested that he was missing work due to medical appointments, the evidence shows that those appointments were not due exclusively to his VA compensated disabilities.  In addition to his VA disabilities, he has multiple, serious nonservice-connected disabilities:  cardiomyopathy, degenerative disc disease, major depression, alcohol abuse, and hepatitis C.  Indeed, in 2007, he was awarded Social Security Disability benefits, primarily on the basis of his back disorder and cardiomyopathy.  Nevertheless, in August 2010, VA examined the Veteran to determine, specifically, whether he was unemployable due to his VA compensated disabilities.  Following the VA examination, the examiner concluded that it was less likely than not that the Veteran was unable to secure or maintain substantially gainful employment due, solely, to his VA compensated disabilities.  In fact, the VA examiner stated that the Veteran should be able to accomplish at least sedentary employment.  

While no single piece of evidence is dispositive, the totality of the foregoing evidence shows that the Veteran is not precluded from securing or maintaining substantially gainful employment, due solely to his VA compensated disabilities.  Indeed, the preponderance of the evidence is against his claim.  Therefore, the case will not be referred to the Director of the VA Compensation and Pension service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Inasmuch as the Veteran does not have the requisite disability percentages or evidence that he is unemployable due, solely to his VA compensated disabilities, he does not meet the criteria for a TDIU.  Accordingly, a TDIU is not warranted, and the appeal is denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


